DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  
Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 09 November 2020.  The information therein was considered. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the claimed limitations in combination namely, as recited in independent claim 1, a nonvolatile memory device comprising: an active region, an n-well region and an isolation region separating the active region and the n-well region; a floating gate over a portion of the active region and a first portion of the n-well region; a first doped region in the active region laterally displaced from the floating gate on a first side; a second doped region in the active region laterally displaced from the floating gate on a second side opposite to the first side; a contact over the n-well region, wherein the contact is laterally displaced from a first corner of the floating gate over the first portion of the n-well region; and a silicide exclusion layer at least partially over the floating gate; and as recited in independent claim 15, a nonvolatile memory device comprising: a first active region, a second active region, an n-well region between the first active region and the second active region and an isolation region separating the first active region, the second active region and the n-well region; GFSG2020140-US-NP29 of 33a first floating gate and a second floating gate over a portion of the first active region and a third floating gate and a fourth floating gate over a portion of the second active region, wherein each floating gate is over a side portion of the n-well region; a first doped region in each active region laterally displaced from each floating gate on a first side; a second doped region in each active region laterally displaced from each floating gate on a second side opposite to the first side; a contact over the n-well region, wherein the contact is laterally displaced from a first corner of each floating gate over the side portion of the n-well region; and a silicide exclusion layer at least partially over each floating gate, wherein the silicide exclusion layer covers the first corner of each floating gate over the side portion of the n-well region, wherein the first corner is proximal to the contact over the n-well region; and as recited in independent claim 18, a method of fabricating a nonvolatile memory device comprising: providing an active region, an n-well region and an isolation region separating the active region and the n-well region; providing a floating gate over a portion of the active region and over a first portion of the n-well region; providing a first doped region in the active region laterally displaced from the floating gate on a first side; providing a second doped region in the active region laterally displaced from the floating gate on a second side opposite to the first side; providing a silicide exclusion layer at least partially over the floating gate; and providing a contact over the n-well region, wherein the contact is laterally displaced from a first corner of the floating gate over the first portion of the n-well region.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kalnitsky et al. US 7,759,727 teach a floating gate shield layer formed so as to enclose the floating gate.
Guo et al. US 9,515,152 teach a silicide block wrapping around sidewall spacers of the gates and extending over the substrate to overlap a portion of the storage S/D regions and the control contact regions.
Horch et al. US 9,406,812 teach a salicide block covering a floating gate portion of a charge trapping layer.
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        6/3/2022